t c memo united_states tax_court nicholas o bachynsky petitioner v commissioner of internal revenue respondent docket no filed date nicholas o bachynsky pro_se melanie r urban for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john j pajak pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the special trial judge's opinion which is set forth below opinion of the special_trial_judge pajak special_trial_judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction petitioner filed an opposition to respondent's motion and respondent filed a response thereto a hearing was held on respondent's motion the issue for decision is whether petitioner filed his petition within the time prescribed by sec_6213 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for together with additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively for clarity and convenience we have combined our findings_of_fact and opinion petitioner resided at the federal prison camp tilden three rivers texas at the time he filed his petition on date respondent sent by certified mail duplicate notices of deficiency to petitioner at the following addresses fci three rivers p o box three rivers texas regency square houston texas respondent concedes that the second address is not petitioner's last_known_address and we will not make any further reference to it fci three rivers refers to the federal correctional institution located in three rivers texas the notice_of_deficiency respondent mailed to petitioner at the federal correctional institution was not stamped with a date however u s postal service form_3877 indicates that a notice_of_deficiency for taxable_year bearing petitioner's federal inmate registration number of was sent by certified mail from the internal_revenue_service district_director houston texas to petitioner at fci three rivers p o box three rivers texas on date the certified mail number of the notice_of_deficiency was the postal service form_3877 was postmarked date and was initialed by the receiving postal service employee who filled in the total number of items received petitioner filed a petition with the court on date the petition was mailed in an envelope bearing a return address of a houston law firm and a private postage meter postmark the postmark does not contain a date date i sec_132 days after the date the notice_of_deficiency was mailed this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 91_tc_1019 sec_6212 authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 once the notice_of_deficiency has been mailed the taxpayer ha sec_90 days days if addressed to a person outside the united_states in which to file a petition in this court sec_6213 petitioner claims that he did not receive the notice_of_deficiency until date petitioner further contends that the notice_of_deficiency is void because the notice was not mailed to his last_known_address and it was undated in his opposition to respondent's motion petitioner claims that he has never been in the federal correctional institution three rivers texas rather he states that he has been at all times incarcerated in the federal prison camp tilden three rivers texas petitioner argues that his correct mailing address is as follows federal prison camp tilden p o box three rivers texas petitioner also argues that the postal service form_3877 shows an address of p o box for the federal correctional institute three rivers rather than the correct address of p o box based upon the record including the notice_of_deficiency attached to petitioner's petition which bears an address of p o box we are satisfied p o box is a typographical error on the postal service form_3877 and that the notice_of_deficiency was in fact sent to the federal correctional institution three rivers at p o box petitioner's other arguments in his opposition to respondent's motion are at odds with the facts he alleged in the petition he filed with the court in his petition petitioner states that his legal address is fci three rivers p o box three rivers texas he further states in his petition that he is incarcerated in the federal correctional institution at three rivers texas considering all the facts and circumstances we need not resolve whether respondent mailed the notice_of_deficiency to petitioner's last_known_address as explained below we conclude that even assuming arguendo that the federal prison camp tilden address constituted petitioner's last_known_address the notice_of_deficiency was delivered to petitioner at that address without prejudicial delay although a deficiency_notice properly mailed to a taxpayer's last_known_address provides the commissioner with a safe_harbor under sec_6212 it is well settled that an improperly addressed notice is nonetheless valid if the taxpayer receives actual notice of the deficiency determination in a timely fashion ie without prejudicial delay 89_tc_1063 n affd 886_f2d_1237 9th cir 81_tc_65 the federal prison camp tilden is a lower-security satellite facility of the federal correctional institution in three rivers texas all mail for both institutions is processed at the federal correctional institution a prison official from the federal correctional institution explained that accountable mail such as certified mail is handled with greater care than regular mail accountable mail is logged in by date by inmate's name and federal inmate registration number and by certified number a staff member from the inmate's housing unit then signs for the mail thereafter the staff member from the inmate's housing unit logs it in the log book in the housing unit the staff member then notifies the inmate to come and pick up the mail the staff member will have the inmate sign for the mail at that time a copy of the federal correctional institution's log shows that mail addressed to petitioner bearing his inmate registration number and a certified number of was received by the federal correctional institution on date it also shows that a staff member from petitioner's housing unit picked up and signed for the mail on date the housing unit log and related testimony by the prison official show that on date petitioner as identified by his name his inmate registration number and his signature picked up mail sent by the irs in houston texas we find that the housing unit log was signed by petitioner and by the staff member the only mail item the staff member picked up on that day for petitioner was the certified mail bearing the number on this record we find that respondent mailed the notice_of_deficiency on date to petitioner at his mailing address of fci three rivers p o box three rivers texas we also find that the certified mail envelope containing the notice_of_deficiency was delivered to the federal correctional institution on date picked up by a staff member from petitioner's housing unit on date and received by petitioner on that date consequently we hold that petitioner actually received the notice_of_deficiency on date with respect to petitioner's argument concerning the lack of a date on the notice_of_deficiency we find that the absence of this date has no effect on the 90-day period in the present circumstances we have held that the date of mailing for purposes of computing the 90-day filing period prescribed under sec_6213 generally is the date that the commissioner actually places the notice_of_deficiency in the mail see 61_tc_97 modified 63_tc_534 casqueira v commissioner tcmemo_1981_428 in the instant case date was established as the date of mailing by the postmark on the postal service form_3877 because petitioner had actual receipt of the notice_of_deficiency on date only days after the notice_of_deficiency was mailed petitioner had more than adequate time to file his petition with this court within the period prescribed by sec_6213 consequently we will grant respondent's motion to dismiss for lack of jurisdiction because petitioner's petition was not filed within the time prescribed by sec_6213 to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction
